Citation Nr: 1813233	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Board denied service connection for arthritis of multiple joints.  The Veteran thereafter appealed the June 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2014, the parties filed a Joint Motion for Partial Remand (Joint Motion).  The Court granted the Joint Motion and the Board's June 2013 decision denying service connection for arthritis of multiple joints was vacated and remanded for action consistent with the terms of the Joint Motion.  In July 2014, the Veteran's arthritis claim was remanded again for further development.

In June 2015, the Board denied service connection for arthritis of multiple joints.  The Veteran thereafter appealed the June 2015 decision to the Court.  By Order dated August 12, 2016, the Court vacated the portion of the Board's June 2015 decision denying service connection for arthritis of multiple joints and remanded for action consistent with the terms of the Court decision.  In July 2017, the Veteran's arthritis claim was remanded again for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's arthritis of multiple joints was not caused or aggravated by service or her service-connected disabilities.

2.  For the period on appeal prior to July 22, 2013, the Veteran's service-connected disabilities precluded the Veteran from obtaining or maintaining any substantially gainful employment consistent with her education, background, and work history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for entitlement to TDIU on an extraschedular basis have been met for the period on appeal prior to July 22, 2013.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Appellate review may proceed without prejudice to the Veteran.


II.  Law

The Veteran contends that her arthritis of multiple joints is the result of her active duty military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has also argued that her arthritis of multiple joints is secondary to her fibromyalgia and lumbar strain.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran also contends that her service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Finally, the Board will turn to the question of an extraschedular assignment of TDIU for the period prior to July 22, 2013.  In August 2017, the Board referred the Veteran's claim for a TDIU for the period beginning September 12, 2006, to July 21, 2013, on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b).

Extraschedular ratings are intended to serve a "gap-filling" function when the veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented.  38 C.F.R. § 3.321(b)(1).  A grant of TDIU results in the Veteran being deemed to have total unemployability with no "gap" to fill by § 3.321(b), and thus rendering the question of extraschedular consideration moot.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Where the schedular criteria for TDIU set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Pursuant to the provisions of 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.  Analysis

A.  Service Connection

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In a November 2017 VA examination, the VA examiner diagnosed the Veteran with arthritis in multiple joints of her body.  Therefore, the Veteran meets the threshold criterion for entitlement to service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In a January 2015 VA examination addendum opinion, the examiner proclaimed that fibromyalgia and arthritis are "completely different" and opined that none of the Veteran's arthritic joints are "related to" her service-connected fibromyalgia.  In its July 2017 remand, the Board noted that because the examiner failed to provide an adequate opinion because it did not include a discussion as to whether the arthritis might have been aggravated by the fibromyalgia, a new opinion was necessary by the prior VA examiner.  The remand also instructed the prior examiner to consider a March 2017 private expert medical opinion submitted by the Veteran's representative.

In the March 2017 private medical opinion, Dr. L. addressed the concept of "catastrophizing" as directed by the Board's July 2017 remand.  Dr. L. was an out-of-state physician who never previously saw the Veteran in the clinic as a patient; however, he reviewed the entire claims file and had a phone conversation with the Veteran.  He opined that "it is more likely than not that the Veteran's pain, stiffness, tenderness, and disability related to her multiple joint osteoarthritis is permanently aggravated beyond its natural progression by her service-connected chronic fibromyalgia syndrome."  Dr. L. refers to the Veteran's complaints of widespread pain in her joints and body and that her joints have been made worse by her fibromyalgia.  See March 2017 private medical opinion.  Dr. L. highlights the Veteran's arthritic joint complaints of swelling, stiffness, and localized pain and tenderness-all effects or corollaries of fibromyalgia upon joints according to Dr. L.  Further, Dr. L. gave little weight to previous radiographic findings in the claims file and opined that radiologic severity does not properly account for pain and disability in a specific individual.  Id.  Finally, Dr. L. points out that the Veteran's arthritic disability most likely dates back to at least September 2006 and that the Veteran had a significant component of catastrophizing, which is a set of negative emotional and cognitive processes that is increasingly implicated in the experience of pain in osteoarthritis and fibromyalgia.  The private medical examiner focuses almost exclusively on explaining catastrophizing as the basis for warranting secondary service connection for the Veteran's arthritis.

In November 2017, a VA examination was obtained.  The examiner reviewed the claims file including the March 2017 private medical opinion by Dr. L. and spoke with the Veteran.  The examiner opined that the Veteran's arthritis of multiple joints was less likely as not aggravated beyond natural progression by any other of the Veteran's service-connected disabilities, particularly fibromyalgia.  The examiner noted that most of the x-rays taken of the Veteran's joints showed no arthritis.  Additionally, in joints where there was arthritis, the examiner opined that it has not progressed in several years, suggesting that the Veteran's current fibromyalgia during the same period has not aggravated the arthritis.  According to the examiner, there is no progression of arthritis noted even if it is to be assumed that the Veteran still has minimal arthritis.  Therefore, there is no evidence of fibromyalgia aggravating her arthritis beyond natural progression.  The examiner references medical literature noting that age is a primary risk factor for the development of osteoarthritis.

The Board finds the November 2017 medical opinion to be more probative than the March 2017 private medical opinion and therefore gives it more weight.  This is because the VA examiner provides a better reasoned and less speculative rationale and bases his opinion on an in-person meeting with the Veteran, the full review of the claims file, and new x-rays with impressions.  On the other hand, the March 2017 medical opinion was based on a five-minute test via telephone without any follow-up evaluation or treatment, and primarily relies on the assumption that the Veteran was catastrophizing as a result of her fibromyalgia.  Additionally, the private opinion seems to base the rationale in favor of service connection on the concept that because the Veteran has an increased perception of pain in her body and joints this suggests that her arthritis is exaggerated or aggravated by her fibromyalgia, whereas the VA examiner provides medical literature to explain other more likely causes of the Veteran's arthritis.

The Board further notes that the March 2017 private examiner seems to be indicating that because of a significant Pain Catastrophizing Scale (PCS) score (35/52), the Veteran has a significant level of catastrophizing in connection with her fibromyalgia, which in turn aggravates her arthritis.  However, the examiner does not offer an explanation as to how much additional functional loss or disability would be consistent with such a score for this particular Veteran.  Without such a finding, the Board finds that it is simply too speculative to conclude as the examiner does that there is additional disability associated with her arthritis that would otherwise not be present.

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis; however, the preponderance of the evidence establishes that service connection for her claimed disability cannot be granted based on any applicable presumption.  The report of the 1987 VA examination is unfavorable to the Veteran's claim that arthritis in multiple joints is linked to her service, because the examiner did not find widespread arthritis in 1987, although the examiner noted generalized complaints of pain.  Similarly, the private clinical evidence after that 1987 VA examination through the date of diagnosis in 2001 reveals that the Veteran had generalized myalgia and arthralgia, but no provider assigned a diagnosis of arthritis of multiple joints.  Thus, the post-service clinical records establish that the Veteran did not manifest arthritis in multiple joints within one year following her 1983 service separation.

The Board has also considered whether the Veteran is entitled to service connection on a direct basis; however, the preponderance of the evidence establishes that service connection for her claimed disability on a direct basis is also not warranted.  

The 2014 VA examination report states that the "very mild" arthritic changes shown on the current radiologic examination, decades after the Veteran left service, "are totally unrelated" to any in-service event such as a hip or back injury, were not incurred or aggravated during service, and are not otherwise related to the Veteran's service.  The examiner has provided an explanation that the lengthy time lapse between the Veteran's service and the onset of arthritis in the affected joints, together with the minimal findings as to severity of arthritis in the affected joints, is unfavorable to a finding that such arthritis is related to the Veteran's service or any incident thereof.  The examiner's explanation that there is no evidence of posttraumatic arthritis is also unfavorable.

Finally, the 2014 examination report states that, based on her age, the Veteran has less arthritis in her joints "than one might expect."  This portion of the opinion is a further objective statement of the reasoning for the finding that the Veteran's current arthritis of several joints is not linked to her service or any incident thereof.

On VA examination in 2014, the examiner also reviewed radiologic examinations conducted in 2011, 2012, 2013, and 2014.  In particular, the examiner noted a September 2014 x-ray showed "very early" arthritis of the right knee.  The examiner noted that x-ray of the left knee in 2013 showed no arthritis.  The 2014 x-rays showed early left AC (acromioclavicular, or shoulder) joint arthritis.  There was no arthritis of the right shoulder on radiologic examination in 2013.  There was mild multilevel arthritis in the neck in 2013.  Examinations of the back in 2012 and 2013 were found to reveal no arthritis.  Together , these findings establish that the Veteran did not have arthritis in several joints until many years after her 1983 service separation, and are unfavorable to a finding that arthritis of several (or multiple) joints was incurred during service.

The examiner noted the Veteran's report of arthritis of the shoulders, knees, hips, back, and neck, and her claim that she had arthritis in "all" joints.  The examiner stated that it was impossible to comment on "all joints" of the body, "as there are over 300."  As to specific joints, the examiner noted "very early" arthritis of the right knee, no evidence of arthritis of the left knee in 2013, early left AC joints arthritis, but no arthritis of the right shoulder on radiologic examination in 2013, among other joints.  The examiner concluded that there was no medical evidence that the Veteran had arthritis "all over her body" in 2007, when she submitted the claim, and concluded that the Veteran did not meet the medical criteria for assignment of a diagnosis of multiple joint arthritis.

The Board has also considered the statements made by the Veteran and her representative that the Veteran's arthritis of multiple joints is due to service or a service-connected disability.  However, because the record does not indicate that the Veteran or her representative have the specialized knowledge to attribute her arthritis to a disability or specific incident of service, the Board finds that these opinions are outweighed by the VA examiner's opinion.  This is because the diagnosis and etiology of arthritis is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because she can report on the observable symptoms but she does not have the medical expertise to provide a diagnosis or an opinion as to the origin of her disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

B.  TDIU

Effective July 22, 2013, the Veteran met the schedular criteria for TDIU.  The Board referred the Veteran's claim for a TDIU prior to July 22, 2013 on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b).

The Veteran's case was submitted to the Director, and the Director provided an opinion in January 2018.  The Director concluded that the record does not demonstrate that the Veteran is precluded by her service-connected disabilities from performing any sedentary employment.  Thus, the Director concluded that the Veteran is not entitled to TDIU on an extraschedular basis.

The Board notes that § 4.16(b) applies only when the Veteran does not meet the schedular criteria for TDIU.  Here, that occurred prior to July 22, 2013, and service connection was in effect for major depressive disorder with unspecified anxiety disorder associated with fibromyalgia, lumbar strain, right lower extremity radiculopathy, left lower extremity radiculopathy, and fibromyalgia.

Service connection has been established for two conditions for the period beginning September 12, 2006.  Those conditions are:  fibromyalgia, evaluated at 40% disabling effective September 12, 2006; and lumbar strain, evaluated at 10% disabling effective September 12, 2006 until July 21, 2013.  The combined service-connected evaluation was 50% disabling for the period from September 12, 2006 until prior to July 22, 2013.  The claim pending on appeal was originally filed on a VA Form 119, Report of Contact dated September 12, 2006.  The issue of individual unemployability (IU) was later raised while the appeal for increased evaluations in these conditions was still pending.

Medical evidence from Dr. F. reveals that the Veteran has a history of fibromyalgia with numerous complaints of pain throughout her body, which the Veteran feels interferes with her ability to work.  See January 2007 private medical records; see also February 2012 VA examination.  Medical records also reveal that a number of medications have been used in an attempt to alleviate the pain to no avail.  At her February 2012 VA examination, the exam reported frequent exacerbations of fibromyalgia due to physical exertion, making it difficult to work.  Additionally, the Veteran has reported being unemployed for the past 17 years since 1993.  See February 2013 VA treatment records.  The VA examiner found the Veteran's symptoms to be refractory to therapy.  Finally, objective findings in this examination included widespread musculoskeletal pain with multiple tender points, paresthesias, sleep disturbances, headaches, and anxiety.  See February 2012 VA examination.

Fibromyalgia is rated at 50 percent disabling, the schedular maximum under diagnostic code 5025.  Lumbar strain is rated at 10 percent disabling.  VA treatment records include complaints of chronic low back pain and neck pain, which has limited mobility and activity, making regular gainful employment difficult.  Effective July 22, 2013, entitlement to TDIU was granted on a schedular basis due to the same service-connected conditions of fibromyalgia and lumbar strain, which combine to 60 percent disabling as of that date.

The Veteran reported her highest level of education as completion of four years of high school, without any additional training.  See VA Form 21-8940.  

A medical opinion from March 2017 also noted that the Veteran's daily pain, joint stiffness, and fatigue have prevented reasonable attempts to secure employment for many years.

Therefore, based on all of the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU for the period of September 12, 2006, to July 21, 2013.  The Board finds the medical evidence and the Veteran's lay statements regarding her symptoms and pain to be highly probative with respect to the Veteran's inability to obtain substantially gainful employment due to her service-connected disabilities.

Accordingly, the Board finds that an award of TDIU is warranted for the period from September 12, 2006, to July 21, 2013.


ORDER

Entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected disabilities, is denied.

Entitlement to TDIU on an extraschedular basis for the period from September 12, 2006, until July 21, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


